Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, $0.01 par value, of Fifth Street Senior Floating Rate Corp., a Delaware corporation.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:December 24, 2015 RiverNorth Capital Management, LLC By: /s/ Marcus Collins Name: Marcus Collins Title: Marcus Collins, General Counsel and Chief Compliance Officer RiverNorth Capital Partners, L.P. By: RiverNorth Capital Management, LLC, General Partner By: /s/ Marcus Collins Name: Marcus Collins Title: Marcus Collins, General Counsel and Chief Compliance Officer RiverNorth Institutional Partners, L.P. By: RiverNorth Capital Management, LLC, General Partner By: /s/ Marcus Collins Name: Marcus Collins Title: Marcus Collins, General Counsel and Chief Compliance Officer
